ORDER

PER CURIAM.
Robert Emmons Abbott (“husband”) appeals the judgment of the trial court ordering him to pay $25,000.00 for Teresa Perez’s (“wife”) fees on appeal. Husband claims that the trial court abused its discretion in awarding wife fees on appeal because such award was excessive, and the trial court failed to hold an evidentiary hearing to establish that husband was capable of paying wife’s fees on appeal.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).